Citation Nr: 1045154	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits due to the death of F.M., widow 
of the Veteran.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1943 to February 1946.  
The Veteran died in July 1997.  The Appellant is his daughter, 
and she is claiming accrued benefits following the death of her 
mother, F.M., who received pension at the aid and attendance rate 
as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which discontinued the widow's benefits after VA was 
notified of her death.

The Board notes that the claims file includes information 
suggesting that the Appellant or her sibling paid certain 
expenses related to the funeral of F.M., the widow of the 
Veteran.  However, the claims file does not reflect the outcome 
of adjudication of a claim for burial expenses, and demonstrates 
that the Appellant has not disagreed with the outcome of such 
adjudication or lack or such adjudication.  As such, no claim 
related to funeral expenses paid by the Appellant is before the 
Board, and the Board has no jurisdiction to address such a claim.  

In August 2010, the Board remanded this claim to obtain the death 
certificate of the widow and the birth certificate of the 
Appellant.  The RO also was instructed to provide the appropriate 
VCAA notice to the Appellant.  A death certificate and birth 
certificate were received, and the Appellant received VCAA notice 
in August 2010.  That development having been completed, the 
claim is now ready for appellate review.


FINDING OF FACT

The Appellant's mother died in January 2008; at the time of her 
death there were no pending claims, and the Appellant was not a 
dependent child.  


CONCLUSION OF LAW

The Appellant has no legal entitlement to accrued benefits based 
on the death of her parent.  38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.1, 3.52, 3.1000 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), there 
are applicable duties to notify and assist a claimant for VA 
benefits with the evidentiary development of his or her claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010).  As provided at 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2010), there is a duty to notify the claimant of the 
information and evidence necessary to substantiate the claim, and 
of the joint obligation between the claimant and VA to obtain 
that information and evidence.

In the present case, the outcome is determinative according to 
the laws and regulations involving who may receive accrued 
benefits, and there is no contention or reasonable indication 
that further factual development would be of assistance.  In 
these situations, where the law and not the case facts are 
dispositive, the notice and assistance obligations specified 
under the VCAA do not apply.  See Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003).  In any event, the RO has provided an 
August 2010 notice to the Appellant that included citation to the 
applicable law and regulations as to her claim, as well as the 
basis for the denial of benefits.  Therefore, the Appellant has 
been given general notice of how to substantiate her claim and 
the opportunity to respond with further evidence and 
argumentation.  This claim therefore may be adjudicated on its 
merits without further development of the record.

II.  Entitlement to Accrued Benefits Due to the Death of 
F.M., Widow of the Veteran

The record indicates the Veteran passed away in July 1997.  At 
the time of the Veteran's death, there were no claims pending and 
a claim of entitlement to accrued benefits, submitted by the 
Veteran's widow, was denied in an April 1998 decision.  

In June 2006, a claim for pension benefits at the aid and 
attendance rate was granted for F.M., as the Veteran's widow, 
effective in March 2006.  In a September 2006 rating decision, 
F.M. was found to be not competent to handle disbursement of 
funds and her daughter, the Appellant's sister, was designated as 
custodian.  The widow died in January 2008, and the Appellant's 
sister was notified in February 2008 that the widow's benefits 
were terminated, effective January 2008.  

In February 2008, the Appellant, as the daughter of F.M., 
submitted an Application for Reimbursement from Accrued Amounts 
Due to a Deceased Beneficiary (VA Form 21601), stating that the 
widow paid $2,514.56 in medical expenses in 2007.  The Appellant 
asked that reimbursement for these expenses owed to F.M. at the 
time of her death be paid to the Appellant.

Upon reviewing the information received, the RO informed the 
Appellant in February 2008 that her claim could not be approved 
because VA did not owe the widow any money at the time of her 
death.

The Appellant was notified of that decision and she has appealed 
to the Board for review.  She asserts that although the medical 
expense report was submitted after the widow's death, the 
expenses were incurred by the widow and paid for prior to her 
death.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at date of 
death and due and unpaid, limited to a period not to exceed two 
years, in some cases.  See 38 U.S.C.A. § 5121; 38 C.F.R. 3.1000.

The outcome of an accrued benefits claim hinges on the 
application of the law to evidence that was in the file at the 
time of death.  See 38 C.F.R. § 3.1000(a).

There were no claims pending prior to or at the time of the 
widow's death.  The claim for reimbursement of medical expenses 
was not submitted until February 2008, a month after the widow's 
death.  As such, there is no entitlement to accrued benefits, as 
a matter of law.  Id.  As noted, all evidence necessary to decide 
a claim for accrued benefits claim must be of record at the time 
of death of the beneficiary.  

The Board acknowledges the accuracy of the Appellant's statement 
that there was evidence of record at the time of the death of 
F.M., the pension beneficiary, that F.M. had paid unreimbursed 
medical expenses.  The Board acknowledges that, had F.M. lived, 
she could have submitted proof of payment of those medical 
expenses.  Then, F.M.'s pension might have been adjusted upward, 
prospectively, or retrospectively, depending upon evidence as to 
F.M.'s countable income.  See 38 U.S.C.A. §§ 1503(a)(8), 1521; 38 
C.F.R. § 3.272(g)(1).  

However, as a pension beneficiary, F.M. was not automatically 
entitled to prospective or retrospective adjustment of her 
pension benefit solely based on proof that F.M. paid unreimbursed 
medical expenses.  There is no showing that all facts which would 
have been required to adjudicate a claim for readjustment of 
pension benefits were of record at the time of F.M.'s death.  The 
fact that F.M. paid unreimbursed medical expenses and could have 
submitted a claim for such expenses does not establish that a 
benefits adjustment in the amount of the unreimbursed expenses 
was due and owing to F.M. at the time of her death.  

The evidence of record at the time of F.M.'s death establishes 
that her pension benefit might have been adjusted, if she 
submitted evidence of her unreimbursed medical expenses and other 
evidence as necessary to calculate her pension benefit.  However, 
the evidence in file at the time of F.M.'s death did not 
establish that she was, in fact, entitled to adjustment of the 
monthly pension benefit, and did not establish the exact amount 
of adjustment to which F.M. would have been entitled, if she 
submitted a claim.  Evidence which establishes that F.M. might 
have been entitled to adjustment of her pension is not sufficient 
to establish that a benefit or a specific monthly adjustment was 
due and owing to F.M. at the time of her death.  

The Appellant's contention that there were unreimbursed medical 
expenses at the time of the death of the pension beneficiary, 
F.M., does not establish that the criteria for an accrued 
benefits claim were met.  38 U.S.C.A. § 5121.  As such, the 
Appellant's claim of entitlement to accrued benefits lacks legal 
merit or legal entitlement and must be denied as a matter of law. 

The Appellant has not established entitlement to payment of any 
accrued benefit, if there were a valid accrued benefits claim on 
the basis of the evidence in the file at the time of F.M.'s 
death.  In general, accrued benefits are only payable to a 
"surviving spouse" or "child" or as is necessary for 
reimbursement to an individual who paid for the expense of the 
last sickness.  See 38 C.F.R. § 3.1000(a)(5).

In this case, the Appellant is the Veteran's and surviving 
spouse's adult daughter.  Although the Appellant is a biological 
child of F.M., she is past 23, and does not qualify as a 
"child" on any basis allowed for purposes of veterans' benefits 
claims,  as defined at 38 C.F.R. §§ 3.57 and 3.1000(d)(2).  The 
evidence does not show that the Appellant has been determined to 
be a dependent child or was incapable of self-support before 
reaching age 18.  She was not less than 23 years of age and 
pursuing a course of educational instruction at the time of the 
death of the Veteran or at the time of the death of F.M., the 
Veteran's surviving spouse.  See 38 C.F.R. §§ 3.57, 3.1000(d)(2).  
As such, the Appellant is not individually entitled to accrued 
benefits as a child of the Veteran and the surviving spouse.  
Thus, the evidence establishes that, even if there was a valid 
claim for accrued benefits, the Appellant would not be entitled 
to receive payment of an accrued benefit which by law may be paid 
to a "child." 

The Board notes that the accrued benefits law and regulation 
specifically provide that reimbursement for such expenses of the 
Veteran's surviving spouse's last sickness or burial may be paid 
only from accrued benefits that were in fact due and unpaid to 
the Veteran or the surviving spouse at the time of death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Payment of accrued benefits is allowed if such payment is 
"necessary to reimburse the person who bore the expense of last 
sickness."  The Appellant has consistently stated that F.M., the 
decedent, paid the medical expenses at issue in the year prior to 
her death.  The Appellant has not established that she, 
personally, paid unreimbursed medical expenses for F.M.  The 
Appellant has not established that she bore any medical expense 
for which she seeks accrued benefits.  The evidence establishes 
that the Appellant did not bear any medical expense of F.M.'s 
last sickness.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  In 
the absence of such evidence, the Appellant cannot be paid for 
unreimbursed medical expenses of F.M., even if there were a valid 
claim for accrued benefits.  

The Board notes that the statute regarding accrued benefits 
claims was amended by the Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, on October 10, 2008.  Section 
212 created a new statute, 38 U.S.C.A. § 5121A, which provided 
that if a claimant died while a claim or appeal for any benefit 
under a law administered by the Secretary was pending, a living 
person who would be eligible to receive accrued benefits due to 
the claimant.  This provision allows another individual to be 
substituted as the claimant for the purposes of processing the 
claim to completion.  The provisions of the new statute apply 
with respect to the claim of any claimant who dies on or after 
October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 
4145, 4151 (2008); see also Veterans Benefits Administration Fast 
Letter, Overview of Changes Made by Public Law 110-389, The 
Veterans' Benefits Improvement Act (Mar. 3, 2009).  The change, 
however, does not affect cases involving deaths prior to that 
time, such as this case, and thus would not benefit the Appellant 
in this case, even if there were a valid claim for accrued 
benefits.

The Court has held that in cases where the law and not the 
evidence is dispositive, the Board should deny the claim on the 
ground of the lack of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the Appellant's claim for accrued benefits 
based on unreimbursed medical expenses paid by her mother, F.M., 
the Veteran's widow, must be denied.  The benefit of the doubt 
doctrine s not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to accrued benefits based on unreimbursed medical 
expenses paid prior to the death of F.M., widow of the Veteran, 
is denied.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


